      Case 1:09-cv-00021-SEH Document 228 Filed 03/29/19 Page 1 of 4



JOSEPH H. HUNT
Assistant Attorney General
C. SALVATORE D’ALESSIO, JR.
Acting Director, Torts Branch
RICHARD MONTAGUE
Senior Trial Counsel
JAMES G. BARTOLOTTO
Senior Trial Attorney
KELLY HEIDRICH
Trial Attorney
Civil Division
United States Department of Justice
P.O. Box 7146, Washington, DC 20044
james.bartolotto@usdoj.gov
Tel: 202-616-4174
Fax: 202-616-4314
Attorneys for the Defendants

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

EARLINE COLE, CLETUS              )    CV-09-21-BLG-SEH-TJC
COLE, and PRECIOUS                )
BEARCRANE, a minor child,         )
                                  )
                Plaintiffs,       )
                                  )    DEFENDANT FBI’S
     v.                           )    MOTION FOR
                                  )    SUMMARY JUDGMENT
FEDERAL BUREAU OF                 )
INVESTIGATION, SALT LAKE          )
CITY FIELD OFFICE, FEDERAL        )
BUREAU OF INVESTIGATION,          )
BILLINGS OFFICE, and              )
MATTHEW ORAVEC,                   )
                                  )
                Defendants.       )
       Case 1:09-cv-00021-SEH Document 228 Filed 03/29/19 Page 2 of 4



      Defendant FBI respectfully moves the Court for summary judgment,

pursuant to Federal Rule of Civil Procedure 56(a), on Plaintiffs’ sole remaining

Fifth Amendment equal protection claim, seeking only equitable relief, pursuant to

the Administrative Procedure Act (APA), 5 U.S.C. §§ 702-706. See Second

Amended Complaint, ¶¶ 10, 57-58, and at 31 (Prayers for Relief) (Doc. 159). The

FBI is entitled summary judgment on the grounds that: (1) Plaintiffs’ claim against

the FBI under the APA cannot survive because the FBI’s actions are not

reviewable as they are committed to agency discretion by law; (2) Plaintiffs lack

standing to sue and obtain the broad declaratory relief they request; and (3)

Plaintiffs cannot demonstrate a genuine dispute of material fact on the issue that

the FBI allegedly erected a barrier preventing them from accessing statutory crime

victim benefits out of racial animus toward Native Americans.

      As required by L.R. 7.1(c)(1), prior to filing, the undersigned conferred with

Plaintiffs’ counsel by electronic mail to ascertain Plaintiffs’ position and was

informed that Plaintiffs oppose this motion.

      This motion is supported by a Memorandum of Law (Doc. 229), and a

Statement of Undisputed Facts (SOUF) (Doc. 230), filed contemporaneously

herewith as required by L.R. 7.1(d)(1)(A) and L.R. 56.1(a), respectively. This

motion is further supported by the pleadings, documents referenced or embraced

                                          1
        Case 1:09-cv-00021-SEH Document 228 Filed 03/29/19 Page 3 of 4



by those pleadings, materials that are part of the public record, and all of the files

and proceedings filed in this case, as well as the exhibits annexed to the FBI’s

SOUF.

      THEREFORE, Defendant FBI respectfully requests the Court to grant this

motion, thereby awarding the FBI summary judgment as to Plaintiffs’ sole

remaining claim, and dismiss the Second Amended Complaint (Doc. 159) in its

entirety, with prejudice.

      Dated: March 29, 2019             Respectfully submitted,

                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        C. SALVATORE D’ALESSIO, JR.
                                        Acting Director, Torts Branch

                                        RICHARD MONTAGUE
                                        Senior Trial Counsel

                                        /s/James G. Bartolotto
                                        JAMES G. BARTOLOTTO
                                        Senior Trial Attorney

                                        /s/Kelly Heidrich
                                        KELLY HEIDRICH
                                        Trial Attorney

                                        Torts Branch, Civil Division
                                        United States Department of Justice
                                        Attorneys for the Defendants


                                           2
        Case 1:09-cv-00021-SEH Document 228 Filed 03/29/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I hereby certify that on March 29, 2019, a true and correct copy of the

foregoing DEFENDANT FBI’S MOTION FOR SUMMARY JUDGMENT was

filed with this Court electronically pursuant to L.R. 1.4(a) and served electronically

pursuant to L.R. 1.4(c)(2), or by mail on any party to this action unable to accept

electronic filing. Notice of this filing will be sent by electronic mail (e-mail) to

Plaintiffs’ counsel and all parties by operation of the Court’s electronic filing

system (ECF) or by mail to any party unable to accept electronic filing. Parties

may access this filing through the Court’s CM/ECF System. This Motion comports

with L.R. 1.5, 7.1(b), 7.1(d)(1)(A), 7.1(d)(2), and 56.1(a).

                                         /s/James G. Bartolotto
                                         JAMES G. BARTOLOTTO
                                         Senior Trial Attorney




                                           3
